Case 1:17-cv-00529-MAC-KFG Document 83 Filed 02/03/21 Page 1 of 1 PageID #: 706




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 ESAU POREE,                                      §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §    CIVIL ACTION NO. 1:17-CV-529
                                                  §
 TOD N. ALLEN,                                    §
                                                  §
                 Defendant.                       §
                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Esau Poree, an inmate confined within the Texas Department of Criminal Justice,

 Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit pursuant to 42

 U.S.C. § 1983. The court previously referred this matter to the Honorable Keith Giblin, United

 States Magistrate Judge, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge has submitted a Report and Recommendation of United States Magistrate

 Judge recommending that the claim against defendant Tod Allen be dismissed for failure to

 state a claim upon which relief may be granted.

          The court has received the Report and Recommendation, along with the record, pleadings,
 and all available evidence. No objections were filed to the magistrate judge’s Report and

 Recommendation.
                                              ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. The claim against defendant Allen

 is DISMISSED.


           SIGNED at Beaumont, Texas, this 3rd day of February, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
